DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-16 have been examined. 
Response to Arguments
Applicant's arguments filed on 01/04/2022 have been fully considered but they are not persuasive.
With respect to U.S.C. 101 rejection, Applicant is of the opinion that claims are not abstract idea. Claims solve a physical, real-world interactivity problem, namely, requiring a second presentation of the contactless payment device (i.e. a second card tap). The claimed contactless payment device and method solve this physical, real-world interactivity problem by reducing an amount of physical interaction that the contactless payment device requires in order to provide both DCC and contactless payment services. By storing the cryptogram, the improved contactless payment device reduces the number of physical interactions. However, Examiner respectfully disagrees. 
The claimed steps/functions are not directed to solve any interactivity problem or improvement to the functionality of the contactless payment device. Rather, the steps/functions are directed to performing a transaction. The claims do not recite any steps that solve any interactivity problem or improvement to the functionality of the contactless payment device.
The claims recite performing a transaction which is an abstract idea. Specifically, the claims recite receiving…payment data…; storing the received payment data…; determining whether the transaction….; generating an authorization request message…; and transmitting the generated authorization request message…, which is grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps receiving payment data, storing the payment data, determining the transaction will complete in foreign currency or local currency and based on determining generating authorization request and transmit the request to the remote location which is a process that deals with commercial or legal interactions including sales activities or business relations. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
Therefore, the rejection is maintained.
With respect to 35 U.S.C. 112(a) rejection, Applicant is of the opinion that claim limitation is disclosed on page 6 lines 2-5. However, Examiner respectfully disagrees. 
Claims 5 and 13 recite “modify the preliminary authorization request message to include the foreign currency indicator and the converted transaction amount”. The page 6 line 2-5 discloses: “An authorisation request message of the first type includes a foreign currency indicator identifying the foreign currency; a converted transaction amount in the foreign currency, a terminal currency indicator identifying the terminal currency, the transaction amount and the cryptogram.” But does not disclose modify the preliminary authorization request message to include the foreign currency indicator and the converted transaction amount. Therefore, the rejection is maintained.
 With respect to 35 U.S.C. 112(b) rejection, Applicant is of the opinion that claims 8 and 16 definite. However, Examiner respectfully disagrees. 
Claims recite payment terminal device comprising: a contactless payment carrier reader configured to communicate with a contactless payment carrier. However, claims are silent with respect to payment terminal device comprises a contactless payment carrier. Therefore, the rejection is maintained.
With respect to 35 U.S.C.103 rejection, Applicant is of the opinion that prior art fails to teach “in response to a determination that the transaction will be completed in the foreign currency generate the authorization request message as a first type including: a foreign currency indicator….”. However, Examiner respectfully disagrees. 
Cleven discloses: in response to a determination that the transaction will be completed in the foreign currency generate the authorization request message as a first type including data (See paragraph 0028 and 0042 i.e. When the account information identifies an international account, it is determining whether the second currency is Supported for dynamic currency conversion…. When the input indicates that the total amount in the second currency for the transaction is acceptable by the consumer, the authorization request message is formed so as to include the total amount in the second currency). Malhotra discloses: payment data comprises a cryptogram (i.e. identifier) and authorization message include a foreign currency indicator identifying the foreign currency; a converted transaction amount, the converted transaction amount 
With respect to “cryptogram”, Examiner respectfully disagrees. The claim recite  cryptogram received from the contactless payment carrier, storing the cryptogram and including in the authorization request message. Malhotra discloses: identifier i.e. payment instrument detail receive from payment carrier, storing the identifier and including in the authorization message (See paragraph 0025-0026, 0045-0046 and 0057). The, identifier i.e. details of payment instrument perform the same functions as cryptogram. Therefore, it is equivalent to cryptogram because the user of the cryptogram is same as identifier. Further, how cryptogram is generated is not part of the claim. Therefore, the rejection is maintained. 

 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
In the instance case, claims 1-8 are directed to a system, 9-16 are directed to method. Therefore, these claims fall within the four statutory categories of invention.
The claims recite performing a transaction which is an abstract idea. Specifically, the claims recite receiving…payment data…; storing the received payment data…; determining whether the transaction….; generating an authorization request message…; and transmitting the generated authorization request message…, which is grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps receiving payment data, storing the payment data, determining the transaction will complete in foreign currency or local currency and based on determining generating authorization request and transmit the request to the remote location which is a process that deals with commercial or legal interactions including sales activities or business relations. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as, contactless payment carrier reader, communication module, controller, terminal device, merely use a computer as a tool to perform an abstract idea. Specifically, the contactless payment carrier reader, communication module, controller, terminal device perform the steps of receiving payment data, storing the payment data, determining the transaction will complete in 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of the contactless 
Dependent claims further describe the abstract idea of performing a transaction. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 5 and 13 recite “modify the preliminary authorization request message to include the foreign currency indicator and the converted transaction amount” this limitation was not described in the specification.
Specification discloses: Then, if DCC is applicable and has been selected, the preliminary message may be modified to generate the preliminary message of the first type (with DCC applied). If on the other hand DCC is not applicable or has not been selected, then the preliminary message may be used as an authorisation message of the second type (if it is already in the appropriate format and includes the relevant information) or may be modified to generate the authorisation request message of the second type. In other words, the terminal device may be configured to generate a preliminary authorisation request message and to generate the authorisation request 



The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 9 recite “generate an authorization request message; determine whether…; in response to determination that the…, generating the authorization request message…; in response to determination that the…., generate the authorization request message” . it is unclear the manner authorization request message generated before the determination while claim recite authorization request message is generated in response to determination OR the authorization request message generated twice. (In re Zletz, 893 F.2d 319, 13USPQ2d 1320 (Fed. Cir. 1989), MPEP 2173.02 (III)(B)) which states “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process”
Claims 8 and 16 recite “wherein the contactless payment carrier is one of a contactless…” The scope of the claims is unclear because contactless payment carrier is not part of the claimed system and method. (In re Zletz, 893 F.2d 319, 13USPQ2d 1320 (Fed. Cir. 1989), MPEP 2173.02 (III)(B)) which states “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process”
Claims 2-8 and 10-16 are also rejected as each depends from claims 1 and 9 respectively.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 6-11 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Cleven (US 20100036741) in view of Malhotra (US 20160132965).
With respect to claims 1 and 9 Cleven discloses: 
a contactless payment carrier reader configured to communicate with a contactless payment carrier (See paragraph 0016, 0032);
a communication module configured to communicate messages with a remote location (See paragraph 0032, 0035 and 0039);
a controller, configured to: receive, from the contactless payment carrier reader, payment data from a contactless payment carrier for completing a transaction, wherein the transaction associated with a transaction amount in the terminal currency (See paragraph 0019 and 0042);
store the received payment data (See paragraph 0027);
generate an authorization request message (See paragraph 0028 and 0042)
determine whether the transaction will be completed in a foreign currency or in the terminal currency, the foreign currency being a currency that differs from the terminal currency (See paragraph 0028 and 0042);
in response to determination that the transaction will be completed in the foreign currency, generate the authorisation request message as a first type, including data (See paragraph 0028 and 0042);  
in response to determination that the transaction will be completed in the terminal currency, generate the authorisation request message as a second type, including the terminal currency indicator, the transaction amount (See paragraph 0028 and 0042);
transmit, via the communication module, the generated authorisation request message to the remote location for completing the transaction (See paragraph 0028);
Cleven does not explicitly disclose: payment data comprises a cryptogram and authorization message include a foreign currency indicator identifying the foreign currency; a converted transaction amount, the converted transaction amount 
Malhotra discloses: payment data comprises a cryptogram (i.e. identifier “payment instrument detail”) and authorization message include a foreign currency indicator identifying the foreign currency; a converted transaction amount, the converted transaction amount corresponding to the transaction amount converted to the foreign currency, a terminal currency indicator identifying the terminal currency, the transaction amount and the cryptogram.(See paragraph 0025-0026, 0045-0046 and 0057).
Therefore, it would have been obvious to one of the ordinary skill in the art at the time invention was filed to modify the Cleven reference with Malhotra reference in order to add any information describe in the Malhotra in order to conduct dynamic currency conversion (Malhotra paragraph 0001) .
In addition with respect to “authorization message include a foreign currency indicator identifying the foreign currency; a converted transaction amount, the converted transaction amount corresponding to the transaction amount converted to the foreign currency, a terminal currency indicator identifying the terminal currency, the transaction amount and the cryptogram” this is nonfunctional descriptive material because it just describe the data included in the authorization request message while data included in the authorization request message is not use to perform any of the recited steps/functions. Therefore, it has been held that the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 

With respect to claims 2 and 10 Cleven in view of Malhotra discloses all the limitations as described above. Cleven further discloses: determine that the transaction is eligible for a currency conversion service; receive a user selection indicating whether the use of the currency conversion service has been selected; and upon receipt of a user selection that the use of the currency conversion service has been selected, determine that the transaction will be completed in the foreign currency. (See paragraph 0025, 0047). Additionally (Malhotra paragraph 0046).

With respect to claims 3 and 11 Cleven in view of Malhotra discloses all the limitations as described above. Cleven further discloses: detect, based on the payment data, that the contactless payment carrier is associated with a currency that differs from the terminal currency and/or that the contactless payment carrier is associated with a country that differs from a country associated with the payment terminal device (See paragraph 0026).

With respect to claims 6-7 and 14-15 Cleven in view of Malhotra discloses all the limitations as described above. Cleven further discloses: requesting the payment data from the contactless payment carrier for completing the transaction; transmitting a request to the contactless payment carrier, the request comprising the transaction amount and the terminal currency (See paragraph 0044-0045).

With respect to claims 8 and 16 Cleven in view of Malhotra discloses all the limitations as described above. Cleven further discloses: wherein the contactless payment carrier is one of a contactless credit card, a contactless debit card, a contactless card, a contactless EMV card, a contactless chip card, an EMV device, a mobile phone, a mobile application and a token payment system (See paragraph 0016 and 0032).

Claims 4-5 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Cleven (US 20100036741) in view of Malhotra (US 20160132965) in further view of Sivapathasundram (US 20120036063 ‘hereafter Siva”).
With respect to claims 4 and 12 Cleven in view of Malhotra discloses all the limitations as described above. Cleven in view of Malhotra does not explicitly disclose: determine that the transaction amount is above a pre-determined threshold. Siva discloses: determine that the transaction amount is above a pre-determined threshold (See paragraph 0109, 0136). Therefore, it would have been obvious to one of the ordinary skill in the art at the time invention was filed to modify the combination of Cleven and Malhotra references with Siva reference in order to save computer resources.

With respect to claims 5 and 13 Cleven in view of Malhotra discloses all the limitations as described above. Cleven in view of Malhotra does not explicitly disclose: generating an authorisation request message of the first type comprises modifying the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZESHAN QAYYUM whose telephone number is (571)270-3323. The examiner can normally be reached Monday-Friday 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 5712726708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685